Citation Nr: 0318253	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The appellant had active military service from December 1970 
to December 1976.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota, which denied the above 
claim.

In reviewing the file, the Board notes that the appellant had 
previously submitted a notice of disagreement with the 1996 
denial of her claim for compensation under 38 U.S.C.A. § 1151 
for tardive dyskinesia.  Although a statement of the case was 
issued in June 1996 and a supplemental statement of the case 
was issued in July 1996, which reminded the veteran of the 
need to file a substatinve appeal, no substantive appeal was 
received.  Therefore, the Board does not have jurisdiction to 
address this issue.


REMAND

In accordance with the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA), the Board concludes VA has a further duty to assist 
the appellant in developing her claim.  That is because the 
record shows there are considerable VA and private medical 
records outstanding, as well as records from the Social 
Security Administration (SSA).  It is not known whether these 
records would provide the evidence that is missing in this 
case - specifically, whether there is a relationship between 
the post-service diagnosed psychiatric disorder(s) and the 
appellant's period of military service - but the records must 
be obtained since VA is on notice that they exist and they 
are relevant.


A review of the appellant's statements, the medical records 
in the file, and her formal VA applications for compensation 
indicate the following outstanding records:
?	Hospitalization records from Baptist Hospital in 
Pensacola, Florida, for 1987;
?	Treatment records from the Pensacola Naval Air Station 
in 1987 (treated as a dependent);
?	Hospitalization records from an unnamed facility in 
Klamouth Falls, Oregon, in 1987-88;
?	Hospitalization records from an unnamed facility in 
Portland, Oregon, in 1988;
?	Hospitalization records from the VA medical facility in 
Denver, Colorado, from 1994 or 1995 (see September 1995 
hospitalization record from VA Fort Meade);
?	Hospitalization records from the VA medical facility in 
Fort Meade from 1989 to the present (the RO's 1996 
request for records was for outpatient treatment only, 
but there are several notations in those records 
concerning hospitalization);
?	Treatment records from the VA medical facility in Fort 
Meade from 1995 to the present (the Board notes a 2002 
letter from a psychiatrist at that facility indicating 
treatment of the appellant since 1999);
?	Treatment records from Klamouth Falls Mental Health (see 
October 2001 statement from representative); and
?	Treatment records from Orange Grove Mental Health (see 
October 2001 statement from representative).

The 1995 hospitalization records from the VA medical facility 
in Fort Meade reference "old records" from 1987 showing 
diagnosis of post-partum depression.  It is not known whether 
any of the appellant's private treatment records are part of 
her VA medical file.  Therefore, a request should be made for 
her complete chart.


Accordingly, the case is REMANDED for the following actions:  
1.  Ask the appellant to complete release 
forms authorizing VA to request her 
treatment records from: 
?	Baptist Hospital in Pensacola, 
Florida, for hospitalization in 
1987;
?	Pensacola Naval Air Station for 
treatment as a dependent in 1987;
?	The medical facility in Klamouth 
Falls, Oregon, where she was 
hospitalized in 1987-88;
?	The medical facility in Portland, 
Oregon, where she was hospitalized 
in 1988;
?	Klamouth Falls Mental Health; and
?	Orange Grove Mental Health.

These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  If any records are not 
obtained, inform the appellant of this 
fact, including what efforts were made to 
obtain the records.  Also inform the 
appellant what further action, if any, 
will be taken with respect to her claim 
for compensation.  Allow an appropriate 
period of time within which to respond.

2.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  The RO should 
continue to request these records, either 
until the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain these records should be 
fully documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Obtain the appellant's complete 
medical records from the VA facility in 
Fort Meade for all psychiatric outpatient 
treatment and hospitalization.  Ask that 
copies of any private psychiatric 
treatment records in the file be 
included.  Also obtain the appellant's 
medical records from the VA facility in 
Denver for all psychiatric outpatient 
treatment and hospitalization 
(specifically, 1994-95).

Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  When the above development has been 
accomplished and any available evidence 
identified by the appellant has been 
obtained or she has been allowed an 
appropriate period to respond, thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), that are specifically germane to 
the claim on appeal.  If "necessary," 
as defined by law, provide the appellant 
a VA examination that includes an opinion 
as to the etiology of her current 
psychiatric disorder(s).  If such an 
examination is deemed necessary, please 
point out to the examiner that although 
the service medical records do not show 
diagnosis of a psychiatric disorder, 
there was a notation when she was 
hospitalized in May 1972 for abdominal 
pain that she appeared anxious with 
inappropriate affect and a notation in 
August 1973 that she was nervous and 
crying with a great deal of emotional 
stress/problems (in conjunction with 
gastrointestinal complaints). 

5.  Then, readjudicate the claim.  If any 
such action does not resolve it, issue 
the appellant and her representative a 
supplemental statement of the case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations (including 
applicable diagnostic codes) considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of her claim.   The appellant's cooperation in 
VA's efforts is both critical and appreciated.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




